Citation Nr: 0634948	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-19 854A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder, now rated as 
30 percent disabling. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for arteriosclerotic 
heart disease. 

4.  Entitlement to service connection for a digestive 
disorder. 

5.  Entitlement to service connection for tinnitus. 

6.  Whether new and material evidence has been received to 
reopen a final disallowed claim for migraine headaches. 

7.  Entitlement to compensation for total disability on the 
basis of individual unemployability (TDIU). 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 30 percent for an anxiety 
disorder; denied service connection for PTSD, 
arteriosclerotic heart disease, a digestive disorder, and 
tinnitus; and denied a petition to reopen a final disallowed 
claim for migraine headaches. 

This appeal also comes before the Board from an August 2004 
rating decision of the RO that denied entitlement to 
compensation for TDIU.  

The issues of service connection for migraine headaches and 
for a digestive disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder is manifested 
by an anxious mood with fair judgment, insight, and impulse 
control.  His thought processes and communications are 
coherent and logical.  He experiences nightmares and 
irritability, but there are no delusions, hallucinations, 
phobias, obsessions, or recent panic attacks or suicidal 
ideations.  There is no evidence of inappropriate behavior or 
an inability to communicate, and the veteran can accomplish 
activities of daily living.  There is also no impaired speech 
or thought patterns, panic attacks more than once per week, 
or significant impairment of memory, understanding complex 
commands, or abstract thinking.  He does maintain effective 
family relationships.

2.  The veteran has a single mental disability that is best 
diagnosed as a generalized anxiety disorder and is related to 
events in service.  Current symptoms do not establish a 
qualifying diagnosis of PTSD. 

3.  The veteran's arteriosclerotic heart disease first 
manifested many years after service and is not related to any 
incident of service. 

4.  The veteran does not have a diagnosis of tinnitus. 

5.  The evidence that has been received since a May 1971 RO 
decision that denied service connection for migraine 
headaches bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  The veteran's service-connected anxiety disorder does not 
preclude performance of substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 30 
percent for an anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 
4.6, 4.7. 4.10, 4.125, 4.126, 4.130 Diagnostic Code (DC) 9400 
(2006).  

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.
§§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.14, 4.125 (2006).

3.  The criteria for service connection for arteriosclerotic 
disease have not been met. 38 U.S.C.A. § 1110, 1112 (West 
2002), 38 C.F.R. § 3.303, 3.304, 3.307 (2006). 

4.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110, 1112 (West 2002), 38 C.F.R. 
§ 3.303, 3.304, 3.307 (2006). 

5.  The criteria for reopening a final disallowed claim for 
service connection for migraine headaches have been met.  38 
U.S.C.A. §§ 5108, 7104(b), 7105 (c) (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.302, 20.1103 (2000). 

6. The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003 and May 
2006; rating decisions in July 1998 and August 2004; 
statements of the case in September 1998 and January 2005; 
and a supplemental statement of the case in November 1998.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2003 and February 2006 
supplemental statements of the case.  In correspondence in 
May 2006, the RO provided the criteria for assignment of a 
disability rating and effective date for service connected 
disabilities.  However, since no new disability ratings or 
effective dates will be assigned, there has been no prejudice 
to the veteran due to late notification. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.




Increased Rating for an Anxiety Disorder

The veteran's service-connected anxiety disorder is rated as 
30 percent disabling.  He contends that his condition is more 
severe and seeks a higher rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006). Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown,
7 Vet. App. 55, 58 (1994).

Diagnosis of mental disorders including generalized anxiety 
disorder must comply with the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders, 1994 
(DSM-IV).  38 C.F.R. § 4.125(a).  Under the General Rating 
Formula for Mental Disorders, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, 
DC 9400.  The psychiatric symptoms listed in the criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Service connection for a generalized anxiety disorder was 
granted in 1971, and rated as 30 percent disabling in 1988.   
In addition to VA examinations, the veteran received 
psychiatric examination and treatment on a VA fee basis from 
the same private psychiatrist since 1977.  The Board 
considered the extensive history of examination and treatment 
but will focus on the most recent psychiatric evaluations. 

The veteran earned a bachelor's degree in education but 
worked as a clerk for the postal service.  In August 1996, 
the veteran experienced an episode of chest pain at work 
associated with a history of heart disease.  He terminated 
his job and was granted Social Security Administration (SSA) 
compensation and a federal employee disability retirement 
primarily for the heart condition, although his mental 
disorder was mentioned in the March 1998 SSA determination.  
Statements from his supervisors and postal service physicians 
discussed the veteran's physical limitations but did not 
mention difficulties in cognitive ability or impairment of 
workplace relationships. 

In April 1997, the veteran's private psychiatrist noted that 
the veteran had poor relationships with co-workers at his job 
with the postal service.  He suffered from frequent 
nightmares related to work pressures and military experiences 
in Vietnam.  He also experienced headaches and digestive 
discomfort with unknown organic cause.  His hygiene was 
adequate, but he was anxious, agitated, and preoccupied.  His 
mood was mixed depression and anger.  He showed some memory, 
concentration, and judgment deficits with some suicidal 
ideations.  He had difficulty maintaining social 
relationships because of anxiety and inability to deal with 
stress.  He experienced panic attacks with unspecified 
frequency.  The psychiatrist continued the long-standing 
diagnosis of PTSD, continued to prescribe medication for 
anxiety, and assigned a global assessment of functioning of 
70, indicating generally mild symptoms.  In August 1997, the 
psychiatrist noted a similar set of symptoms but assigned a 
global assessment of functioning of 50 to 55, indicating 
moderate impairment.  In a December 1997 report to SSA, the 
psychiatrist stated that the veteran was unable to perform 
any gainful work because of constant anxiety and an inability 
to concentrate and follow instructions.  The psychiatrist 
provided substantially similar assessments in March 2000 and 
April 2002.   

In March 2004, the psychiatrist noted that the veteran 
continued to be anxious and sad with ideas of worthlessness 
and invalidism.  He stated that the veteran continued to have 
memory, judgment, and insight deficits.  He also noted the 
veteran's reports of frequent panic attacks and nightmares 
but there was no mention of suicidal ideations.  The veteran 
was able to communicate in a relevant, logical manner and 
maintained good family relationships.  He was able to perform 
daily activities and keep appointments consistent with the 
physical limitations of his heart condition.  The 
psychiatrist continued the PTSD diagnosis but added secondary 
diagnoses of generalized anxiety disorder and panic disorder.  
He assigned a global assessment of functioning score of 45, 
indicating a major impairment in several areas. 

Since terminating employment in 1996, the veteran was 
examined by VA psychiatrists on five occasions.   In July 
1997, a board of two VA psychiatrists, one of whom previously 
examined the veteran in 1988 and 1991, noted that the veteran 
displayed anxiety and nervousness including rapid speech, 
gestures, and shaking but with a strong voluntary component.  
His responses were vague, evasive, and superficial but with 
no thought or perceptive deficits.  He reported nightmares 
related to his Vietnam experiences.  The psychiatrists noted 
no memory, judgment, or insight deficits and no signs of 
depression or suicidal ideations.  They continued the long-
standing VA diagnosis of generalized anxiety disorder with 
strong hysterical features and assigned a global assessment 
of functioning score of 75 to 80, indicating mild symptoms 
with slight impairment of social and work functioning.  In 
January 1998, the board noted the veteran's speech was clear 
and coherent and that his personal hygiene was good.  He had 
no hallucinations or suicidal ideations with good 
concentration and memory.  However, the veteran continued to 
display an anxious mood and constricted affect with fair 
judgment, insight, and impulse control.  The board assigned a 
global assessment of functioning score of 70 indicating mild 
symptoms with some social functioning impairment.  In October 
1999 and in July 2004, one of the board psychiatrists 
examined the veteran again, continued the diagnosis of 
generalized anxiety disorder and provided similar evaluations 
with a GAF score of 60, indicating the veteran' symptoms had 
moderate impact on functioning. 

In June 2005, a different VA examiner noted that the veteran 
displayed good hygiene with an anxious mood but with no 
involuntary movements or evidence of psychomotor retardation 
or agitation.  He was spontaneous and alert with coherent 
speech, good eye contact, and logical thought processes.  
There was no evidence of delusions, hallucinations, phobias, 
obsessions, panic attacks, or suicidal ideations.  His memory 
was intact with good judgment and fair insight.  There was no 
evidence of inappropriate behavior or inability to 
communicate, and the veteran could accomplish activities of 
daily living.  The examiner continued the diagnosis of 
generalized anxiety disorder and assigned a global assessment 
of functioning score of 60 and stated that symptoms were 
moderately interfering with employment and social 
functioning. 

In a July 2006 letter, the veteran stated that while at work 
in 1996, his assigned tasks were too physically demanding for 
his heart condition and that he felt stress as a consequence. 

The Board concludes that the veteran's anxiety disorder does 
not warrant a rating greater than 30 percent.  While mindful 
of the entire history and particularly the circumstances of 
the veteran's last employment in 1996, the Board places 
greatest weight on the most recent VA assessments of May 
2004, July 2004, and June 2005.  Both private and VA 
psychiatrists noted the veteran's chronic anxiety and 
inability to deal with stressful situations.  They noted that 
the veteran experienced persistent nightmares that 
contributed to anxiety but did not note that they caused loss 
of sleep or inattention during the day.  Although panic 
attacks were mentioned in earlier reports, they were not 
mentioned as frequent or debilitating in recent assessments.   
The veteran maintains a strong family relationship and can 
accomplish daily activities and personal self-care.  He 
displayed mild memory, judgment, insight, and impulse control 
deficits, but his thought and communication processes are 
logical and effective.  Since the veteran stopped working ten 
years ago, a direct assessment of the impact of his symptoms 
on current employment capacity would be speculative.  
However, the Board noted repeated references to physical 
rather than mental limitations in his last job.   An 
inability to deal with stress would not preclude future 
employment.  Although the private psychiatrist views the 
veteran's condition as more severe, several examiners also 
observed a somewhat exaggerated voluntary symptomatology.  
Although the veteran's private psychiatrist has been treating 
the veteran for nearly thirty years, the Board does not 
assign greater weight to the opinions of the attending 
physician.  Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

A higher rating is not warranted because there is no evidence 
of impaired speech or thought patterns, panic attacks more 
than once per week, or significant impairment of memory, 
understanding complex commands, or abstract thinking.  He 
does maintain effective family relationships.  The weight of 
medical evidence shows that the veteran's condition is most 
closely approximates the criteria for a rating of 30 percent.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Post-traumatic Stress Disorder (PTSD)

The veteran served as an Army supply clerk with service in 
the Republic of Vietnam from January 1969 to January 1970.  
He contends that he has PTSD as a result of traumatic events 
in service and that PTSD is the primary cause for his anxiety 
and other physical disorders.  

In May 1971, the RO granted service connection for a 
generalized anxiety disorder that was, in part, aggravated by 
the veteran's experiences in Vietnam.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

Service personnel records confirm the veteran's service in 
Vietnam, but showed no combat awards.  

The veteran's February 1968 induction physical examination is 
silent for any mental disorders.  In August 1968, prior to 
assignment in Vietnam, the veteran was treated for 
nervousness, shaking, and crying spells.  Initial diagnoses 
were manipulating passive-aggressive behavior and situational 
maladjustment.  He was considered for transfer to another 
unit with more Spanish speaking soldiers.  However, he was 
prescribed medication and successfully completed training at 
the original unit.  In September 1969 while serving in 
Vietnam, the veteran was treated overnight on one occasion 
for nervousness and sleeplessness.  The examiner diagnosed 
anxiety reaction and prescribed no medication.  The veteran's 
January 1970 discharge physical examination showed no mental 
abnormalities, and the veteran denied symptoms of 
sleeplessness, nightmares, depression, excessive worry, or 
nervous trouble of any sort.   

In February 1971, a VA physician noted the veteran's reports 
of nightmares of battles in Vietnam, a startle reaction, and 
feelings of fear, trembling, and anger.  The examiner 
diagnosed anxiety neurosis.  The physician renewed this 
diagnosis in July 1974 after a follow-up examination.  In 
December 1979, a private psychiatrist noted that he began 
seeing the veteran on a VA fee basis.  He noted that the 
veteran reported frequent headaches, restlessness, diarrhea, 
and chest palpitations as well as nightmares.  The 
psychiatrist also diagnosed anxiety neurosis and began 
regular treatment sessions.   In June 1984, the psychiatrist 
noted more specifically that the veteran's reported his 
nightmares were related to his memories of constant 
bombardment with mortars and rockets of his base in Vietnam.  
Although he did not discuss a specific traumatic event, the 
psychiatrist changed the diagnosis to PTSD. In October 1984, 
another VA psychiatrist also diagnosed PTSD, noting that the 
veteran had one condition, previously known as anxiety 
disorder, but now known to psychiatrists as PTSD.  

In a December 1984 statement, the veteran described a 
particularly intense attack in which munitions exploded close 
to his position and in which there were enemy and friendly 
casualties, one of whom was known to the veteran. 

In May 1987, the veteran was hospitalized at a VAMC in San 
Juan, Puerto Rico, for psychiatric treatment.  Upon 
discharge, the attending physician noted that the veteran's 
anxiety disorder was possibly masking an underlying PTSD 
pathology but there was not enough medical evidence to 
sustain a PTSD diagnosis.  In August 1988, another VA 
psychiatrist noted that the veteran reported continued 
anxiety, tension, headaches, diarrhea, and nightmares.  Upon 
examination, the psychiatrist stated that the veteran's 
symptoms were primarily anxiety with somatization including 
chest pressure, shortness of breath, headaches, and diarrhea.  
She concluded that the criteria for a diagnosis of PTSD were 
not met.  In May 1989, the Board denied a claim for service 
connection for PTSD, concluding that at the time the 
veteran's overall symptomatology did not establish a 
diagnosis of PTSD.  

Subsequent to the Board's decision, the veteran's private 
psychiatrist continued to provide periodic treatment.  The 
record contains reports of treatment in April 1997, December 
1997, March 2000, April 2002, and March 2004.  In each 
report, the psychiatrist diagnosed PTSD as the veteran's only 
or primary diagnosis.  Although he frequently cited the 
veteran's nightmares, he did not discuss specific traumatic 
events or how the symptoms met the DSM-IV criteria for PTSD.  
In a July 1997 summary report, another private psychiatrist 
provided a history of psychiatric assessment of disorders now 
diagnosed as PTSD.  He generally reviewed the veteran's 
military stressors and listed current symptoms of anxiety, 
insomnia, and depression.  He also stated that the veteran 
displayed avoidance behavior, not previously expressed by the 
veteran.  Without further discussion of the application of 
symptoms to criteria, he concluded that the veteran's 
disorder met the requirements of DSM-IV for a diagnosis of 
PTSD.   

The record also contains additional VA examinations in July 
1997, January 1998, October 1999, July 2004, and June 2005 by 
three different psychiatrists.  These examiners diagnosed 
generalized anxiety disorder.  They noted that the veteran's 
service-related nightmares arose from one of several life 
stressors and that their observed symptomatology did not meet 
the DSM-IV criteria for PTSD.  

After weighing all of the evidence, the Board concludes that 
the veteran's single mental disability is best diagnosed as a 
generalized anxiety disorder and that he does not have a 
credible, qualifying diagnosis of PTSD.   The Board takes 
note of the reasons and bases for its previous decision in 
1988 as well as the subsequent records of examination and 
treatment.  The Board places greatest probative weight on the 
diagnoses provided by the three VA examiners from 1997 to 
2005.  These examiners discussed the veteran's in-service 
anxiety treatment and service and post-service stressors.  
They noted that the veteran's military experiences aggravated 
a disorder diagnosed prior to service in Vietnam but were not 
sufficient alone to warrant a PTSD diagnosis.  The Board 
acknowledges the statements of the veteran's two private 
physicians.  However, both provided a less detailed clinical 
evaluation with little discussion of how specific military 
and post-service stressors were related to the veteran's 
symptoms and how specific traumatic events caused a clinical 
impairment of social and occupational functioning.  The Board 
concludes, therefore, that the criteria for service 
connection for PTSD have not been met.  

There is no convincing medical evidence to show that the 
veteran has two separate mental disabilities.  General 
anxiety disorder is already service-connected, and separate 
service connection for PTSD is not warranted.  See 38 C.F.R. 
§ 4.14.  Since both generalized anxiety disorder and PTSD are 
rated under the same criteria, the veteran is not prejudiced.  
He will be eligible for the same level of compensation under 
either diagnostic code.  A determination whether the veteran 
was in combat and whether military stressors actually 
occurred is not required. 


Arteriosclerotic Heart Disease

The veteran contends that his arteriosclerotic heart disease 
was incurred in service or, alternatively, is secondary to 
his service-connected anxiety disorder. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.   If a chronic disorder such as arthritis 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1996).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).

Service medical records are silent for any complaint, 
examination, and treatment for heart disease in service.  
There was no record of chest pains or other symptoms of 
cardiovascular distress noted in connection with treatment 
for anxiety in service. 

In October 1987, the veteran sought emergency treatment at a 
private hospital after experiencing chest pain while at work.  
The examiner ordered a series of cardiac tests but his notes 
and the test results were only partially legible.  There was 
a reference to an "episode" three years earlier.  

In May 1993, the veteran was referred to a private 
cardiologist for further examination for periodic chest 
oppression.  Echocardiograms, holter testing, X-rays, blood 
tests, and an exercise stress test were essentially normal.  
The cardiologist prescribed medication, and conducted 
periodic follow-up examinations for the next two years.  In 
September 1995, the veteran experienced increased episodes of 
chest pain on exertion and in October 1995 underwent the 
first of several cardiac catheterizations and angioplasties.  
The cardiologist's records showed an increased use of 
medication.  In March 1996, the cardiologist recommended 
restricted activity at work.  

In August 1996, the veteran experienced an episode of chest 
pain at work and, in October 1996, was medically retired 
primarily due to restrictions imposed by his heart disease.  
In March 1998, SSA granted compensation for heart, back, and 
mental disabilities.  An October 1998 summary by the 
veteran's cardiologist showed diagnoses of coronary artery 
disease, hypertensive cardiovascular disease, cardiomyopathy, 
and complete left bundle branch block pattern.  A July 2004 
VA general medical examination showed the same diagnoses.  

The Board concludes that the veteran's arteriosclerotic heart 
disease does not warrant service connection because the 
disease was not diagnosed in service and first manifested not 
earlier than the mid-1980's, many years after service.  The 
veteran's medical providers frequently noted the veteran's 
attribution of chest pains to a combination of physical 
exertion and perceived stress at work.  However, at no time 
in any records of examination or treatment of the various 
cardiovascular disorders did a medical provider state that 
his disease was related to any aspect of military service or 
secondary to an anxiety disorder.  The Board notes the 
veteran's October 1998 reference to a portion of a 
psychiatric text for the proposition that anxiety neurotics 
are more susceptible to the development of cardiac conditions 
after anxiety symptoms have persisted for a number of years.  
However, such association in the veteran's specific case must 
be provided by a medical professional based on examination of 
the veteran or clinical data of his specific condition.  As a 
laypersons, the veteran does not possess the necessary 
knowledge of medical principles, and his assertions, standing 
alone, are not probative as to the etiology of his current 
disease.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

Tinnitus

The veteran contends that he has tinnitus that was incurred 
in service, or alternatively, is secondary to his service-
connected anxiety disorder.  The criteria for service 
connection provided in the preceding section apply.  

Service medical records are silent for any complaint, 
examination, or treatment tinnitus in service.  The veteran 
was treated in June 1969 and July 1969 for external otitis in 
the right ear.  In February 1971, a VA examiner noted the 
veteran's complaint of periodic earaches.  In May 1971, the 
RO granted service connection for otitis externa. 

In March 1985, an audiogram from an unknown source showed 
that the veteran was tested for hearing acuity but there is 
no mention of a complaint of tinnitus. 

In July 2004, a VA physician noted the veteran's complaints 
of fullness and itching of his ear canals since his service 
in Vietnam.  The examiner removed bilateral cerumen plaques 
and noted otherwise normal ear canals.  He noted no 
complaints of hearing loss or tinnitus. 

The Board concludes that service connection for tinnitus is 
not warranted because there is no current medical diagnosis 
of the condition.  Although the circumstances of service 
suggest that the veteran may have been exposed to acoustic 
trauma, he never sought medical treatment or received a 
diagnosis of tinnitus.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

New and Material Evidence to Reopen a Claim for Migraine 
Headaches

The veteran contends that he has migraine headaches that were 
incurred in service, or alternatively, are secondary to his 
anxiety disorder. 

Service medical records showed that the veteran was treated 
in June 1968 and August 1968 for headaches that were 
attributed to either an upper respiratory infection or 
tension.  No chronic condition was noted in his January 1970 
discharge physical examination. 

In May 1971, the RO denied service connection for headaches.  
However, in granting service connection for anxiety neurosis, 
the RO listed headaches as a symptom of the disorder.  The 
veteran did not appeal and the decision is final.  Subsequent 
claims for increased ratings for anxiety disorder included 
statements that headaches accompanied episodes of increased 
anxiety.  In July 1979, a VA examiner noted the veteran's 
reports of migraine headaches.  In June 1984, the veteran's 
private psychiatrist also noted that the veteran reported 
headaches associated with episodes of anxiety.  Numerous 
subsequent psychiatric reports contain similar observations.  
In May 1997, the veteran petitioned for service connection 
for headaches as a separate disability.  

Evidence that is both new and material evidence is needed to 
reopen the veteran's claim for service connection for 
migraine headaches.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. §§ 3.156 (2000), 20.1100, 20.1104, 20.1105 (2005); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New and 
material evidence" means evidence not previously submitted to 
VA decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  (The 
Board notes that the definition of "new and material 
evidence" was revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case, which was filed before August 29, 2001. See 
38 C.F.R. § 3.156(a) (2005)).
 
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For 
purposes of the "new and material evidence" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board concludes that the two cited VA and private 
psychiatric evaluations and many others are new because they 
were not previously considered by VA in the context of a 
separate service connection for headaches and are material to 
the issue of secondary service connection.  Therefore, as new 
and material evidence has been submitted and to this extent 
only, the Board grants the petition to reopen the claim.   
Further development of this issue is necessary and is 
addressed in the Remand section. 

Total Disability Rating on the basis of Individual 
Unemployability(TDIU)

The veteran contends that he is entitled to a total 
disability rating because he is unable to maintain any 
gainful employment due to the severity of his service-
connected anxiety disorder.  

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is rated at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

The veteran is service-connected for an anxiety disorder (30 
percent) and for otitis externa (noncompensable).   He earned 
a bachelor's degree in education.  The veteran's current 
level of impairment caused by his mental condition was 
previously discussed in the section on increased rating for 
anxiety disorder.  In December 1997, a private psychiatrist 
stated that the veteran was unable to perform any gainful 
activity because of changing moods, irritability, memory 
deficits, and inability to follow instructions.  However, as 
discussed, five other psychiatric reports showed symptoms 
that were less severe.  In June 2005, a VA examiner stated 
that the veteran's anxiety symptoms only moderately 
interfered with employment functioning.   His memory and 
abstraction capacity was normal.  The veteran was able to 
communicate effectively and maintain social relationships.  
Although SSA granted disability compensation and mentioned 
the existence of a mental disorder, the weight of evidence 
before the SSA showed a predominance of physical limitations, 
especially as a result of heart disease.  In a July 2006 
letter, the veteran explained that while at work in 1996, his 
assigned tasks were too physically demanding for his heart 
condition and that he felt stress as a consequence.  Finally, 
the Board notes that the veteran's anxiety disorder was rated 
as 30 percent disabling since 1988 and that he was able to 
sustain satisfactory full time employment with the postal 
service until his heart disease became more severe in 1996.  

The Board concludes that entitlement to TDIU is not 
warranted.  The veteran does not meet the statutory 
requirements for consideration for the rating because he does 
not have a single service-connected disability rated as 60 
percent or more, or two or more disabilities, with at least 
one disability is rated at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  The Board also 
does not consider extraschedular consideration is appropriate 
because the weight of medical evidence showed that the 
veteran's occupational impairment is primarily the result of 
non-service-connected cardiovascular disease.  The veteran's 
education, thought, and communication processes have been 
found to be adequate for success in non-physical, non-
stressful employment situations. 

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

 
ORDER

Increased rating for an anxiety disorder greater than 30 
percent is denied. 

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for arteriosclerotic heart disease is 
denied. 

Service connection for tinnitus is denied. 

The petition to reopen a final disallowed claim for migraine 
headaches is granted. 

Entitlement to a total disability rating based on individual 
unemployability is denied. 





REMAND

In the opinion of the Board, additional development of the 
claims for service connection for a digestive disorder and 
migraine headaches is necessary. 

There is no medical evidence of a diagnosed duodenal ulcer or 
organic gastrointestinal condition.  However, many VA and 
private psychiatrists document the veteran's reports of 
diarrhea and migraine headaches, associated with episodes of 
anxiety reaction, with no assessment of organic or specific 
psychological causes. The veteran has been prescribed 
medication for both symptoms.  In July 2004, a VA examiner 
noted that X-rays and barium enema results showed scattered 
colonic diverticulosis and diagnosed gastritis in remission.  
Since there is medical evidence of symptoms of disability and 
the possibility of a relationship to a service-connected 
disorder, a medical examination and an opinion on the 
etiology of the veteran's diarrhea and migraine headaches are 
necessary to decide the claims.  38 C.F.R. § 3.159 (c) (4). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate physician.  
Provide the examiner with the claims file 
and request that he note his review.  
Request that he provide a diagnosis for 
disorders, if any, causing the veteran's 
digestive and headache symptoms.  If any 
diagnosis is provided, request that the 
examiner provide an opinion on the 
etiology of the condition and whether it 
is at least as likely as not related to 
any incident of service or secondary to 
the veteran's anxiety disorder.  If no 
diagnosis is appropriate, request that 
the examiner comment on whether digestive 
symptoms and headaches are considered 
characteristic symptoms of an anxiety 
disorder and not a separate condition. 

2. Then, readjudicate the claim for 
service connection for a digestive 
disorder and migraine headaches.  If 
either decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






 Department of Veterans Affairs


